Title: To George Washington from John Searle, 3 April 1783
From: Searle, John
To: Washington, George


                        
                            Sir
                            Madeira 3d April 1783
                        
                        The Bearer Capt. Wm Thomas of the Scooner Freemason, belonging to & bound for Maryland being the
                            first opportunity that has offer’d for your Excellency’s Neighbourhood Since the War, We with the Greatest Pleasure embrace
                            it, most Sincerely to Congratulate You on the Independence of the United States of North America being so Happily fix’d,
                            & on the General Peace, which has Since taken Place in consequence thereof. This Happy Event, in which Your
                            Excellency Under God was Undoubtedly the Principal Agent, must for ever occasion Us, as Natives & Welwishers to
                            America, as well as all others in that Predicament, to Revere the Great General Washington as long as we live, &
                            We most Ardently Supplicate the Almighty to Grant Your Excellency a long Series of years, Attended with the most Perfect
                            Health & Felicity, that you may live to See & Enjoy the Great Benefits that must Necessarly Result to all
                            the Inhabitants of that New Empire, from this Great & Glorious Event. We call to mind with great Pleasure the
                            Honor which your Excellency conferr’d on Us before the War, of Ordering our House to Ship the Madeira Wines which you had
                            then Occasion for, which Circumstance may however from a Multiplicity of Affairs of so much greater Consequence have
                            escap’d your Memory, but it has not escap’d Ours; And as we are inform’d that choice Old Madeira Wines are exceedingly
                            Scarce & Dear in the United States, we Presum’d it might not be disagreable to your Excellency to receive a small
                            temporary Supply of that Article to go on making Use off untill it may be agreable to you to Comunicate Your orders to Us
                            for a larger One; We therefore have taken the Liberty to put a Couple of Pipes of the choicest Old Madeira Wine of a most
                            excellent Quality & fine Amber Colour on board the Scooner Freemason Capt. William Thomas, which we heartily Wish
                            safe to you & that they may prove to your Excellency’s Liking & for which We inclose Capt. Thomas’s Bill
                            of Lading, & also the Invoice of their amount being £72 Sterling, which when Your Leisure admitts off, You will be
                            pleased to order to be deliver’d for our Accounts to our Relation & Friend Lewis Pintard Esqr. of New York, wch we
                            presume may be more agreable to you than to order it to be paid in Europe, as you us’d to do on former Occasions, but
                            whichever of the Two may be the most Pleasing to Your Excellency, will be the most Agreable to Us. We have desir’d Messr
                            Charles Crookshanks & Co. of Maryland, who are the Owners of the Freemason to take the greatest Care of these
                            Wines, untill it maybe Your Excellency’s Pleasure to Order them to be sent to the place of your Abode, & we are
                            persuaded they will do so Accordingly, & as what we have done on this Occasion is purely from a Motive of giving
                            you Pleasure. We shall be extreemly happy in hearing that it meets Your Approbation, And Whatever
                            farther Supply of that Article which you may have Occasion for from Madeira You may Rely on our Shiping with the greatest
                            Punctuality on receiving your Excellency’s Directions, & that it shall be most Excellent Quality. We most
                            Sincerely Wish your Excellency all Possible Health & Felicity, and have the Honor to be with the Highest Respect,
                            Your Excellency’s Most Obedient and Most Faithfull Humble Servants
                        
                            John Searle & Co.
                        
                     Enclosure
                                                
                            
                                Madeira 3d April 1783.
                            
                            Invoice of Two Pipes of Choice Particular Old Wine Ship’d on bd the Schooner Freemason Capt. William
                                Thomas for Acct & Risk of His Excellency General Washington, & consigned Messr Charles Crookshanks
                                & Co. Merchant at Oxford in Maryland, Vizt
                            H.E. G.W. 2 Pipes of cl: Partr old wine with all Charges on bd £72.—.— Sty
                            
                                E.E.
                                John Searle & Co.
                            
                        
                        
                    